tax_exempt_and_government_entities_division release number release date department of the treasury internal_revenue_service te_ge eo examinations commerce street ms dal dallas tx date oct -2 person to contact identification_number contact telephone number in reply refer to last date for filing a petition with the tax_court certified mail - return receipt requested vil dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons reg sec_1_501_c_3_-1 provides that treas not operated exclusively for exempt purposes unless it serves a public rather than a private interest you operated for the benefit of private interests of a particular and specified_individual an organization is as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 contributions to your organization are no longer deductible under section internal_revenue_code of the you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director eo examinations enclosures publication fh department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations identification rch pa taxpayer identification form number number tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legai standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decisionon tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown inthe heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely for mariahooke director eo examinations letter rev catalog number 34809f enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of tems name of taxpayer tax wentification number year period ended june 20xx issue whether tax exempt status under internal_revenue_code irc sec_501 should be revoked on the ground of inurement fact background foundation was incorporated in in july 20xx for the ina letter dated april 20xx the irs recognized the foundation as purpose of providing counseling to individuals seeking recovery from alcohol and drug addiction in september 20xx the foundation applied for tax exempt status under sec_501 a tax exempt entity described in sec_501 the foundation was further classified as a public charity described in sec_170 and sec_509 the foundation's tax exempt status remains in effect to the present day although no longer operating the foundation's corporate status remains active at the writing of this report the foundation operates on a fiscal_year basis ended on june 20xx the foundation's main source of revenue came from state government the foundation disclosed on its june 20xx form 990-ez that its government contract was suspended thus causing the foundation to suspend services and use assets to pay outstanding liabilities and recurring debt during period of suspension prior to the fy june the foundation filed a form 990-ez for the tax years ended june 20xx and 20xx reporting zero revenue expenses assets and liabilities the foundation filed a form 990-n e-postcard for the tax years ended june 20xx and 20xx the foundation has not filed a form_990 or 990-n for the tax years ended june 20xx and 20xx per the most recently filed and properly processed form 990-n the foundation's address was board members officers and employees form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code listed the following officers ceo coo no longer with the foundation during the audited year formerly known as cfo form 886-a department of the treasury-internal revenue service cat no 20810w paget schedule number or exhibit form 886-a rev date explanations of items nameoftaxpayer tax identification_number year period ended june 20xx had continuously served as the foundation's ceo the foundation's operations and was responsible for its success authority to bind the foundation into legal contracts oversaw had the in a letter dated april 20xx to the irs regarding provided the following narrative chief financial officer is held by was completed in health care services administrative management x of which were infinance accounts_receivable payable and payroll this is her first year in social recovery model however her indepth experience inthe health care field bring valuable insight and experience sic those years experience have been in she has x years experience working in education per and has not been involved with the foundation since 20xx got married in 20xx there were x board members on the foundation's board_of directors per however they were not involved in the foundation's operations stated that there were board meetings but for the most part there was not much to discuss the examining requested the minutes of board meetings but was not provided claim the minutes along with other records were destroyed by a former employee involved a former employee making verbal threats against the police report makes no reference to records being destructed or stolen provided an one-page police report for this incident which and others foundation activities verbal explanation despite the loss of contract the foundation per continued to provide services on a smaller scale the services included referring people tojob searching signing up for health insurance and help for domestic issues during this period the foundation moved several times the foundation's returns form_990 990-ez and 990-n shows several address one of the addresses is during the audit information document requests were mailed to this address this is house which he owned claimed to have used his own money to pay the rent and other expenses and provided a schedule listing approximated out of pocket expenses he paid on behalf of the foundation however provided no evidence to support his claim form 886-a department of the treasury-internal revenue service cat no 20810w page schedule number or exhibit form 886-a rev date explanations of items nameoftaxpayer tax identification_number year period ended june 20xx starting in november 20xx the foundation began providing transitional housing service to substance abuse clients the foundation leased a house located at in the ease payment was dollar_figurex xxx mo in february 20xx the foundation resumed providing counseling services to individuals with alcohol and drug addiction facilities located at the rent for all facilities was paid out of the foundation’s bank account in april 20xx the foundation opened two additional to provide transitional living in the foundation ceased providing services in june 20xx due to billing issues with the insurer alleged that the foundation overbilled for its services and demanded refunds the foundation was unable to repay the fees and stopped providing services in june 20xx april 20xx because the lease has not expired clients were required to pay rent facilities opened until kept the receipts and disbursements from bank accounts in january 20xx the foundation opened a checking account xxxxxxxxxx and a savings account xxxxxxxxxx with bank only and his wife even though she was no longer involved with the foundation had access to the foundation's bank accounts bank statements from january through june 20xx shows total deposits excluding transfers between accounts of dollar_figurexxx xxx dollar_figurexxx xxx of the deposits was a donation from board member dollar_figurexxx xxx excluding transfers between accounts totaled dollar_figurexxx xxx totaled deposits from clients and other sources totaled dollar_figurexx xxx disbursements fee payments from debit card purchases exhibit the foundation had a debit card issued by checking account bank statements show debit card was used to pay purchase utilities household supplies groceries etc for clients who lived at the foundation's transitional homes was the only person who had access to the debit card bank in connection with the debit card was also used to pay for cellphone bills airline tickets hotels car rental cigars and to explore new claimed that the travel_expenses were for trips to was from business opportunities debit cards purchases for these items totaled dollar_figurexx xxx however provided no evidence for such claim form 886-a cat no 20810w page department of the treasury internal_revenue_service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items june 20xx cash withdrawals and online transfers exhibit bank statements shows dollar_figurexxx xxx cash withdrawals and online transfers to bank account maintained at credit_union claims the atm withdrawals below were used to fill van with gas purchase lunch for clients and cash supplies etc but provided no evidence to support his claim note that one of the atm withdrawal was made in date xx xx xx xx xx xx xx xx_ acct checking checking checking checking checking checking checking checking ______description__ atmwithdrawal in atm withdrawal in atm withdrawal in atmwithdrawal in atmwithdrawal in atmwithdrawal in atmwithdrawal atmwithdrawal amount xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx claims the x withdrawals below were for security deposit and rent for the the lease agreements for the facilities called for monthly rent payment of dollar_figurex xxx and security deposit of dollar_figurex xxx foundation nor security deposit and that the foundation received the security deposit back at the expiration of the lease the bank statement showed that the foundation had been paying for rent with checks provided the lessor's acknowledgment of receipt of the neither the facilities date acct description amount xx xx xx checking checking checking withdrawal in branch store withdrawal inbranch store withdrawal inbranch store xx xxx xx x xxx xx x xxx xx claims the dollar_figurex xxx withdrawals made on june 20xx see exhibit was for purchase of a new van but provided no evidence such as title and registration to support his claims the dollar_figurex xxx was described in the general ledger as rent payment for the facility the balance sheets show no vehicle or van as assets claimed the dollar_figurexx xxx withdrawal made on february 20xx see exhibit was used to repay cash debt but provided no evidence that the foundation actually received this loan the dollar_figurexx xxx withdrawal was described in the general ledger as a transfer from savings to checking account form 886-a cat no 20810w page 4_ department of the treasury internal_revenue_service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended june30 20xx neither the foundation nor remaining withdrawals listed on exhibit offered explanations or substantiations for the hecks p made the following checks to himself verbally explained that the checks represented his salary and reimbursements for out of pocket expenses but provided no proofs to show that he actually paid for any expenses check date xxxx xx xx xxxx xx xxxx xx xxxx xx - xxxx xxx _xxxx xx xxxxx xxx xxxx xxx xxxx xxx xxxx xx -- xxxx xx -- xxxx xxx - xxxx xxx -- xxxx payee description on checks salary salary salary salary salary salary amount x xxx x xxx x xxx x xxx x xxx x xxx x xxx x xxx x xxx x xxx xx xxx xx xxx x xxx x xxx xxx xxx an inspection of from the foundation to tax_return filed for the tax_year 20xx revealed a form_w-2 the form_w-2 reports the following o o o wages federal_income_tax withholding social_security_tax withholding medicare_tax withholding bxxx xxx bxx xxx dollar_figurex xxx dollar_figurex xxx the irs has no records of the foundation paying the dollar_figurexx xxx xx xxx x xxx x xxx federal taxes withheld on statements neither showed the withholding nor the payments of the taxes above wages the foundation’s records and bank form 886-a department of the treasury internal_revenue_service cat no 20810w page_5_ schedule number or exhibit form 886-a rev date explanations of items nameoftaxpayer tax identification_number year period ended june30 20xx p h ivi made the following checks to other individuals payee description on checks check date xx xxxx xxx xxxx xx xxxx xx -_ xxxx xx xxxx xx xxxx xx xxxx xxxx -- xxxx feb 20xx salary feb march partial loan repayment none for loan xx dollar_figurexx xxx final payment balance paid in full march 20xx salary april contractual services amount x xxx x xxx xx x xxx xx x xxx x xxx xx xxx x xxx x xxx xx xxx and provided evidence to establish business connection for the above payments parents neither the foundation nor are or that the foundation received the loans which warranted repayments publicly available property deed records obtained from december 20xx appeared to refinance his house located at revealed that in the lender was the same payee listed above see exhibit the loan amount was dollar_figurexx xxx the same as description on check payments for per nal credi r ill bank statements show the following credit card payments for and his wife provided evidence to establish business connection for the above credit card payments personal credit cards neither the foundation nor check description date 1xx xx xx xx xx xx xx xx online payment xxxxxxxxxxxxx online payment xxxxxxxxxx online payment xxxxxxxxxxxxxx online payment xxxxxxxxxx online payment xxxxxxxxxxx online payment xxxxxxxxxx online payment xxxxxxxxxxxx online payment xxxxxxxxxx form 886-a amount xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx department of the treasury internal_revenue_service cat no 20810w page 6_ schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer june 20xx bank payment bank payment bank payment bank payment bank payment check - check - xx xx xx xx xx xx - xxxx kxx - xxxx law xxx xx xxx xx xxx xx xxx xx xxx xx x xxx xx x xxx xx x xxx sec_501 provides for exemption from income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office treasury regulations regs sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regs sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals reg sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 as persons having a personal and private interest inthe activities of the organization regs sec_1_501_c_3_-1 states that regardless of whether a particular transaction is subject_to excise_taxes under sec_4958 the substantive requirements for tax exemption under sec_501 still apply to an applicable_tax-exempt_organization described in sec_501 whose disqualified persons or organization managers are subject_to excise_taxes under sec_4958 accordingly an organization will no longer meet the requirements form 886-a department of the treasury-internal revenue service cat no 20810w page 7_ schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer june 20xx for tax-exempt status under sec_501 if b c or d of this section it fails to satisfy the requirements of paragraph regs sec_1_501_c_3_-1 provides that recognize the tax-exempt status of an applicable_tax-exempt_organization as defined in sec_4958 and sec_53_4958-2 described in sec_501 that engages in one or more excess_benefit transactions that violate the prohibition on inurement under sec_501 the commissioner will consider all relevant facts and circumstances including but not limited in determining whether to continue to to the following - a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction s occurred b the size and scope of the excess_benefit_transaction s collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction sec_4958 defines the term excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit economic benefit shall not be treated as consideration for performance of services unless such organization clearly indicated its intent to so treat such benefit for purposes of the preceding sentence an sec_4958 defines applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction sec_4958 defines a disqualified_person as a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and c a controlled_entity form 886-a department of the treasury-internal revenue service cat no 20810w page_8_ schedule number or exhibit oo sbg a explanations of items name of taxpayer tax identification_number year period ended june 20xx the taxpayers have the burden of proofs that they are entitled to deductions see 540_f2d_821 5th cir and 290_us_111 in 412_f2d_1197 ct_cl cert den 397_us_1009 an organization argued that it had paid its founder for expenses_incurred in connection with his services made reimbursements to him for expenditures on its behalf and made some payments to him as repayments on a loan the organization could produce no evidence of contractual agreements for services or documents evidencing indebtedness for which expenses had been incurred the court concluded that nothing we have found in the record dispels the substantial doubts the court entertains concerning the receipt of benefit by the hubbards from plaintiff's net_earnings since plaintiff has failed to meet its burden_of_proof we hold therefore that a part of the corporate net_earnings was a source of benefit to private individuals supra pincite taxpayer's position the foundation's position is not known government's position it's the foundation and burden to establish that the debit car purchases checks withdrawals and transfers of fund personal credit card payments described in this report were connected to the foundation's activities thus furthering its exempt_purpose see hradesky v commission and welch v helvering despite numerous written requests and follow-up phone calls neither the foundation nor provided proofs establishing how these transactions were connected to the foundation's activities thus furthering its exempt_purpose the transactions were personal in nature to the unsubstantiated cash withdrawals the uses of foundation's fund to repay personal home loan and credit cards etc therefore it's determined that these transactions were not connected to the foundation's activities for example the purchase of cigar the trips and claimed some of the payments represented reimbursements for approximated out of pocket expenses but provided no proofs that he actually paid for these expenses form 886-a department of the treasury-internal revenue service cat no 20810w page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended june 20xx claimed some of the payments represented repayment of loans but provided no proofs that the foundation actually received the loans one of the loans from was actually for the house which owns it's therefore determined that the foundation's net_earnings have inured in substantial part to the benefit of a -1 c this violates regs sec_1_501_c_3_-1 and warrants revocation of the foundation' sec_501 status attempting after the fact to demonstrate that an undocumented transaction is a typical business arrangement is not likely to prevent a finding of inurement see eounding church of scientology v united_states the foundation’s insider as defined by regs interaction with sec_4958 in determining whether to continue to recognize the tax-exempt status of an applicable tax exempt_organization that engages in one or more excess_benefit transactions that violate the prohibition on inurement under sec_501 all relevant facts and circumstances including but not limited to the following are taken into account the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction s occurred the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes whether the organization has been involved in multiple excess_benefit transactions with one or more persons whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and whether the excess_benefit_transaction has been corrected or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction all factors should be considered in combination with each other particular situation greater or lesser weight may be assigned to some factors than to others the safeguard and correction factors will weigh more heavily in favor of continuing to recognize exemption where the organization discovers the excess_benefit transactions and takes action before the irs discovers the excess_benefit transactions further with respect to the correction factor correction after excess_benefit transactions are discovered by the irs by itself is never a sufficient basis for continuing exemption regs sec_1_501_c_3_-1 depending on the discussion of the factors form 886-a department of the treasury-internal revenue service cat no 20810w page schedule number or exhibit form 886-a rev date explanations of items nameof taxpayer tax identification_number year period ended june 20xx the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction s occurred there's no ascertainable evidence of the foundation's activities since losing its contract in 20xx the foundation disclosed on its form_990 that its operations were suspended claimed the foundation continued to provide services during the period of suspension but provided no evidence to support this claim the foundation resumed operation for a brief few months from january to june 20xx repay the over-charged fees owed to would be able to operate again due to the inability to it is doubtful that the foundation the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes disbursements totaled dollar_figurexxx xxx dollar_figurexxx xxx or xx of total disbursements of dollar_figurexxx xxx excess_benefit transactions accounted for cash withdrawals checks to checks to others personal credit cards payments debit card purchases travel total dollar_figurexxx xxx dollar_figure xx xxx xxx xxx- xxx xxx reported on w-2 dollar_figure xx xxx dollar_figure x xxx dollar_figureb xx xxx dollar_figure x xxxx dollar_figurexxxx xxx as shown above the size xx of the excess_benefit transactions in relation to the size of the foundation's activities that further its exempt_purpose is substantial it's reasonable to argue that the excess_benefit transactions directly contributed to the foundation's inability to repay the over-charged fees to operations it's not know how much of the dollar_figurexxx xxx fees from billed regardless such over-billed amount was substantially less than the excess_benefit transactions amount of dollar_figurexxx xxx causing itto cease was over- whether the organization has been involved in multiple excess_benefit transactions with one or more persons as illustrated above the foundation has been involved in multiple excess_benefit transactions cut checks to himself some of which were unsubstantiated wrote checks to others presumably for his own benefits as he has not provided evidence of business connection pay personal credit card bills personal travels cigars and home loan used the foundation's fund to form 886-a cat no 20810w page department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended june 20xx withdrew money from the foundation's bank and evidence how the withdrawals benefited the foundation accounts but provided no whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions there were no safeguards or checks and balances had complete control_over the foundation's bank accounts which allowed him to use the foundation's bank accounts as ff they were his personal bank accounts whether the excess_benefit_transaction has been corrected or the organization has made good_faith efforts to seek correction from the disqualified_person who benefited from the excess_benefit_transaction no corrections have been made considering the factors above the excess_benefit transactions resulted ininurement therefore revocation is warranted conclusion the foundation's tax exempt status under sec_501 should be revoked effective july 20xx on the ground of inurement the foundation is required to file a form_1120 u s_corporation income_tax return for the tax ended year june 20xx and all future years form 886-a department of the treasury internal_revenue_service cat no 20810w page exhibit date description amount total xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx ixx ai1ixx xx xx xx xx xx 4l1lxx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx xx 271xx xx xx xx xx xx card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase source bank statements x xxx xx xx xx xx xx xx xx xxx xx xx xx xxx xx xx xx xxx xx xx xx xxx xx xxx xx xx xx xxx xx xxx xx xxx xx xx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx x xxx xx x xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx x xxx xx xxx xx xxx xx x xxx xx x xxx xx xxx xx xxx xx xxx_ xx xxx xx xx xx x xxx xx xxx xx x xxx xx -x xxx xx xxx xx xxx xx x xxx xx x xxx xx x xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx x xxx xx xxx xx xxx xx x xxx xx xxx xx xxx xx xxx xx exhibit date description amount total card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase card purchase xx xx xx xx xx xx xx xx xx xx xx x xxx xx xxx xx xx xx xxx xx xxx xx xxx xx xx xx xx xx xx xx xx xx xx xx xxx xx xxx xx xx xxx xxx xx xx xxx bank statements source - - - - - - - - o n xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx xxx xx x xx x xx x xxx xx x xxx xx x xxx xx x xx xx xx x xxx xx x xxx xx x xxx xx x xxx xx x xxx xx x xxx xx xx xx xx xxx xx x xxx xx x xxx xx x xxx xx x xxx xx x xxx xx x xxx xx x xxx xx xx xxx xx n n o o xxx xx_ xxx xxx exhibit acct description amount atmwithdrawal in atm withdrawal in atmwithdrawal in atmwithdrawal in atm withdrawal in atm withdrawal in atm withdrawal atm withdrawal date xx xx xx xx xx xx xx xx xx xx xx xx xx checking checking checking checking checking checking checking checking checking checking checking checking checking atm transaction fee atm transaction fee in branch store in branch store in branch store cash cash cash xx xx xx xx xx xx xx xx checking checking checking checking checking checking checking checking xx xx xx xx xx xx xx xx xx xx xx checking checking checking checking checking checking checking checking checking savings savings fee for transfer to fee for transfer to online transfer to online transfer to withdrawal in branch store withdrawal in branch store withdrawal inbranch store withdrawal inbranch store withdrawal inbranch store withdrawal in branch store withdrawal in branch store withdrawal in branch store withdrawal in branch store withdrawal in branch store withdrawal in branch store withdrawal in branch store withdrawal in branch store withdrawal in branch store cash withdrawal in branch store explanation money for gas lunch for clients supplies etc deposit and last month rent rent rent purchase new van repay unknown debt source bank statements exhibit deed of property address name owner county data source sales information document type deed_of_trust sale price loan amount sale date recording date bxx xxx 20xx 20xx parcel number xxxkekakeaakk book page mortgage information document type deed_of_trust transaction type refinance lender name title company loan type interest rate private party lender document number xxxxx interest rate type deed of property address name owner owner address county data source sales information document type deed_of_trust sale price loan amount terms sale date recording date sxxx xxx years 20xx 20xx parcel number xxxx-xxx-xxx book page mortgage information mortgage modification agreement lender name title con1pany document number interest rate type document type transaction type loan type interest rate deed of property address name owner https 20xx
